Citation Nr: 1328525	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability of the left lower extremity.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability of the left upper extremity, 
to include an injury to the ulnar nerve.

3.	Entitlement to service connection for a disability of the 
left lower extremity.

4.	Entitlement to service connection for a disability of the 
left upper extremity.

5.	Entitlement to service connection for degenerative joint 
disease.

6.	Entitlement to service connection for allergic rhinitis.

7.	Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 
to March 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board has rephrased the Veteran's claim for service 
connection for anxiety disorder as one for entitlement to 
service connection for an acquired psychiatric disorder, to 
include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

In an April 2011 remand, the Board referred a claim for 
nonservice-connected pension to the RO for consideration in 
the first instance.  To date, this claim has not yet been 
adjudicated; the Board therefore has no jurisdiction to 
address the merits of this claim.  As such, the issue of 
entitlement to nonservice-connected pension is REFERRED to 
the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of service connection for disabilities of the 
left upper and lower extremities, degenerative joint 
disease, allergic rhinitis and an acquired psychiatric 
disorder are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A February 2005 rating decision denied the Veteran's 
claims of entitlement to service connection for 
disabilities of the left lower and upper extremities.  The 
Veteran was notified of his appellate rights, but did not 
complete an appeal of the rating decision.

2.	Evidence received since the February 2005 rating decision 
is not cumulative of the evidence of record at the time of 
the prior final denial and as it relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for disabilities of the left lower and 
upper extremities and raises a reasonable possibility of 
substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1.	The February 2005 rating decision which denied the 
Veteran's claims of entitlement to service connection for 
disabilities of the left lower and upper extremities is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.	Evidence received since the February 2005 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for a disability of the left lower 
extremity is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.	Evidence received since the February 2005 rating decision 
in connection with Veteran's claim of entitlement to 
service connection for a disability of the left upper 
extremity is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his 
service connection claims, since the entire benefit sought 
on appeal has been granted, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claims of service 
connection for disabilities of the left lower and upper 
extremities by a February 2005 rating decision.  Evidence of 
record at the time included service treatment records, 
failed attempts to obtain private treatment records, and the 
Veteran's statement regarding his claim.  The RO denied 
service connection for a left lower extremity disability 
because the because the evidence did not indicate the 
Veteran then suffered from such a disorder.  Service 
connection for a left upper extremity disability was denied 
on the basis that the Veteran's condition was due to his 
non-service-connected diabetes mellitus.  The Veteran was 
notified of this decision and of his procedural and 
appellate rights by letter in February 2005.  He did not 
complete an appeal of this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2012).

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 
117 (2010).  Consideration is not limited to whether the 
newly submitted evidence relates specifically to the reason 
the claim was last denied, but instead should include 
whether the evidence could reasonably substantiate the claim 
were the claim to be reopened, either by triggering the 
Secretary's duty to assist or through consideration of an 
alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Finally, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The records received since the February 2005 rating decision 
includes substantial VA treatment records, the report of an 
October 2008 VA examination afforded in connection with a 
claim for nonservice-connected pension, and various 
statements from the Veteran pertaining to his appeal.  
Significantly, the Veteran's VA treatment records indicate 
EMG testing suggesting a longstanding abnormality of the 
left ulnar nerve, and a diagnosis of degenerative arthritis, 
presumably of the left lower extremity (specifically the 
left knee).

The Board concludes that the additional evidence, viewed 
together in relation to the record as a whole, particularly 
service treatment records noting injuries to the left ulnar 
nerve and left lower extremity, constitutes new and material 
evidence with respect to the issues of service connection 
for disabilities of the left lower and upper extremities.  
The newly received evidence, presumed credible, provides 
evidence of current disabilities of the left lower and upper 
extremities and, when viewed in conjunction with previous 
evidence of record, raises a reasonable possibility of 
substantiating the Veteran's claims of service connection.  
Consequently, the Veteran's claims of entitlement to service 
connection for disabilities of the left lower and upper 
extremities are reopened.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a disability of the 
left lower extremity is reopened; to this extent only, the 
claim is granted.

New and material evidence having been submitted, the claim 
of entitlement to service connection for a disability of the 
left upper extremity is reopened; to this extent only, the 
claim is granted.


REMAND

At an October 2008 VA examination, the Veteran reported 
receiving Social Security Administration (SSA) disability 
benefits.  Records related to the Veteran's SSA disability 
claim have not been requested and are not part of the 
record.  Even though the Veteran reported receiving these 
benefits due to coronary artery disease, the Board notes the 
SSA file may include additional medical examinations or 
findings related to the disabilities on appeal that have not 
yet been obtained by VA.  In order to ensure that the 
appellant's claim is adjudicated on the basis of a complete 
evidentiary record, the SSA award letter, if any, and 
related evidence should therefore be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 
C.F.R. § 3.159(c)(2).

The Board also notes the Veteran has not been provided a VA 
examination to address his service connection claims.  In 
this regard, while the October 2008 examination noted 
diagnoses of the left upper and lower extremities, 
degenerative arthritis, allergic rhinitis and anxiety, as 
this examination was conducted in relation to a claim for 
nonservice-connected pension, no etiological opinion was 
rendered.  On remand, the Veteran should be provided a VA 
examination to determine whether his claimed disabilities 
are etiologically related to active service.  See 38 C.F.R. 
§ 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Request and obtain any determination 
pertinent to the Veteran's claim for 
SSA disability benefits, as well as any 
medical records relied upon concerning 
that claim.  All efforts to obtain such 
records must be documented and 
associated with the claims file.  VA 
must attempt to obtain records from a 
Federal department agency until it is 
reasonably certain that the records do 
not exist or that any further efforts 
to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b) ; 38 C.F.R. 
§ 3.159(e)(1).

2.	Following completion of the above, 
schedule the Veteran for the 
appropriate VA examination(s) to 
address the nature and etiology of his 
claimed disabilities, including those 
of the left lower and upper extremity, 
degenerative arthritis, allergic 
rhinitis and anxiety disorder.  The 
entire claims file (i.e. the paper 
claims file and any medical records 
contained in Virtual VA, CAPRI, and 
AMIE) must be reviewed by the examiner 
in conjunction with the examination.  
If the examiner does not have access to 
Virtual VA, any relevant treatment 
records contained in Virtual VA file 
that are not available on CAPRI or AMIE 
must be printed and associated with the 
paper claims file so they can be 
available to the examiner for review.  

Following a review of the claims file 
and clinical evaluation of the Veteran, 
the examiner is requested to render an 
appropriate diagnosis pertaining to 
disabilities of the left lower and 
upper extremities, degenerative joint 
disease, allergic rhinitis and/or an 
acquired psychiatric disorder.  

For each disability diagnosed, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (probability of at least 
50 percent) that such disorder is 
etiologically related (incurred in, 
caused or aggravated by) the Veteran's 
active service.  If a form of arthritis 
is diagnosed, the examiner should 
specify which joints are affected and 
also specifically comment on any 
assertions of continuity of 
symptomatology since service, if 
applicable.

The examiner must provide a full and 
complete rationale for all opinions 
rendered based on his or her clinical 
experience, medical expertise, and 
established medical principles. 

If the examiner is unable to render the 
requested opinion(s) without resorting 
to speculation, he or she must so 
state. However, a complete explanation 
for such a finding must be provided 

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


